Citation Nr: 9907585	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  96-00 370	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Salt Lake City, Utah Regional Office (RO) of the Department 
of Veterans Affairs (VA) which increased the veteran's rating 
for PTSD from 10 to 30 percent.  The veteran thereafter 
testified at a personal hearing in June 1994.  By an 
October 1994 decision, the hearing officer confirmed the 
denial.  The veteran was notified of this denial in 
December 1994.  In October 1995, a statement of the case 
(SOC) was issued.  In December 1995, the veteran filed his 
substantive appeal.  He subsequently informed the RO that he 
had moved to Pennsylvania.  Jurisdiction of the claims file 
was thereafter transferred to the Pittsburgh, Pennsylvania RO 
in December 1997.

The Board notes that, in September 1982, the RO, in pertinent 
part, denied the veteran's claims of entitlement to service 
connection for a sprain of both ankles and residuals of 
cellulitis of the left lower leg.  In July 1989, the RO 
denied a claim of entitlement to service connection for left 
ear hearing loss.  By the April 1994 rating decision noted 
above, the RO also addressed claims of service connection for 
leg and foot pain, and hearing loss.  Subsequently, during a 
hearing held at the RO in June 1994, the veteran and his 
representative expressed a desire to pursue an appeal of 
these issues as well as the claim of service connection for 
PTSD.  The Board finds that the veteran's expression of a 
desire to appeal, once reduced to writing in a transcript of 
that hearing, satisfied the requirements for a notice of 
disagreement (NOD).  See 38 C.F.R. §§ 20.201, 20.302 (1998); 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  This is 
referred to the RO for appropriate action.



FINDING OF FACT

The veteran experiences problems with sleep, slowed speech, a 
mildly decreased range in affect, and mild difficulty with 
recall; difficulties with PTSD are only moderately large in 
degree and cause no more than an occasional decrease in work 
efficiency.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service records demonstrate that the veteran served in combat 
in Vietnam and was awarded a Combat Action Ribbon.

Correspondence from several private clinicians dated from 
June 1983 to February 1985 show that the veteran received 
treatment for various psychiatric disorders.  In June 1983, 
he was found to have PTSD secondary to Vietnam war 
experiences.  A social worker also noted that the veteran was 
evaluated, and an adjustment disorder with work inhibition 
and compulsive personality disorder were diagnosed.  

Reports prepared by various VA care providers from June 1982 
to December 1993 show that the veteran received treatment for 
various disorders including treatment and counseling for 
PTSD.  In June 1982, he was hospitalized, and anxiety 
disorder, compulsive personality disorder, depression, and 
obsessive compulsive disorder (OCD) were diagnosed.  At a VA 
examination conducted in October 1983, mild PTSD was 
diagnosed.  On VA examination in June 1984, "Post[-
]traumatic stress disorder, chronic, severity mild" and 
compulsive personality disorder were diagnosed.  In 
February 1985, R. C. Bennett, Ph.D., noted that the veteran 
continued to function at a fairly high level despite having 
PTSD, mild depression, contamination phobia, and obsessive 
compulsive traits.  In February 1990, the chief of a VA 
Mental Health Clinic noted that the veteran was certainly 
industrially incapacitated and likely socially restricted.  
Psychotic depression with paranoid and obsessive-compulsive 
features, and obsessive compulsive personality were 
diagnosed.  His highest level of adaptive functioning was 
thought to be "fair."  On VA examination in February 1991, 
mild PTSD, chronic mild dysthymia, obsessive/compulsive 
personality disorder and schizotypal features were diagnosed.  
A global assessment of functioning (GAF) score of 70 was 
assigned.

Outpatient records from the Pocatello Vet Center from 
May 1991 to May 1992 show that the veteran had been evaluated 
and counseled for PTSD.  VA outpatient treatment reports show 
that his Pocatello Vet Center Team leader, who was his 
primary therapist in Idaho, referred him to the Salt Lake 
City Vet Center in August 1992, where he received treatment 
and counseling for PTSD until April 1993.

In a statement submitted in April 1993, the veteran stated 
that he suffered from depression and short-term memory loss.  
He reported having trouble with anger, making decisions, and 
problems with rage, and relationships.  He noted that he had 
an intense fear of and dislike of all chemicals.  He also 
reported that he had a part-time job as a housekeeper.

The veteran submitted lay statements from his mother, father, 
brother, and sister, dated from April to October 1993, who 
described his anxiety, impatience, obsession with germs and 
cleanliness, and short temper.  His father reported that the 
veteran was employed with the state as a fish culturist for 
16 to 17 years until he was forced 

to resign.  His mother reported that the veteran was forced 
to resign and had only been able to find part-time minimum 
wage employment.  

In May 1993, the Social Security Administration (SSA) 
indicated that the veteran was receiving disability benefits 
due to his personality disorder.

The veteran submitted a statement dated in November 1993 
indicating that he worked as a housekeeper at a department 
store from July 1992 to October 1993.

At a VA examination in March 1994, the veteran gave a history 
of working for 16 to 17 years as a fish and game officer, 
then losing his job in 1989 due to difficulties with a new 
supervisor.  At the time of this examination, he was employed 
as a janitor working 20 to 24 hours per week and he felt his 
job performance was adequate.  He was married for 19 to 20 
years until his divorce about six years earlier.  His ex-wife 
had custody of his four children.  He performed his own 
activities of daily living, took care of his apartment where 
he lived alone, and prepared his own meals.  He participated 
in single adult church activities about once a week and 
attended church on the weekends.  He reported feelings of 
anger, depression, hopelessness and helplessness with 
suicidal ideation, and isolation.  He reported concentration, 
memory, and sleep problems.  He had dreams about Vietnam 
every now and then.  He expressed concern about chemicals 
because he continued to wash his hands 10 to 12 times a day.  
He denied having an exaggerated startle response, or auditory 
or visual hallucinations.  

The March 1994 mental status examination revealed that the 
veteran was somewhat disheveled with a markedly flat affect, 
and made poor eye contact.  He interacted appropriately with 
soft slow speech with increased volume.  His form of thought 
was circumstantial.  His thought content was negative for 
auditory or visual hallucinations.  He appeared to have mild 
paranoia when expressing concerns about people using too many 
chemicals.  He did not appear overly delusional.  He denied 
having suicidal or homicidal ideation.  Memory was three out 
three after five 

minutes with recent and remote memory appearing to be intact.  
His concentration appeared poor as he made two errors on 
serial sevens and did not correct himself.  He was alert and 
oriented times three.  His intelligence was considered 
average.  Judgment appeared to be fair, but his insight was 
poor.  A GAF score of 45 was assigned.  PSTD, "major 
depression, recurrent, moderate without psychotic features," 
dysthymia, and OCD were diagnosed.  The examiner opined that 
the veteran's PTSD symptoms remained stable, as they are 
mild.  The examiner further opined that the veteran's 
depressive symptoms had increased significantly.  

VA outpatient treatment reports from February 1994 to 
March 1997 show that the veteran received treatment and 
medication for PTSD.

At a personal hearing held at the RO in June 1994, the 
veteran testified that his current medication interfered with 
his employment.  He said that he enjoyed participating in 
social functions and tried to go out one day a week.  He also 
testified that he was unhappy with his job situation because 
he was working as a housekeeper although he had seven years 
of college and two degrees.  He also submitted a statement 
indicating that he was working as a housekeeper about 21 
hours a week at $5.00 an hour.  He felt that his being in a 
low-income status also made it hard to develop lasting 
relationships.  His representative indicated that the veteran 
began receiving SSA benefits in 1990 or 1991 due to PTSD.  

At a VA examination in September 1995, the veteran reported 
that he was angry a good part of the time and thought about 
Vietnam on a daily basis.  He noted that helicopters and loud 
noises could set off these thoughts.  He continued to dream 
about Vietnam on occasion and believed that these dreams 
interfered with his sleep.  He described hypervigilance but 
did not report an exaggerated startle response.  He did not 
report flashbacks.  He reported anhedonia, noting that he did 
not enjoy his social activity as much as he had previously.  
He noted problems with concentration, memory, and a low 
energy level.  He reported feeling helpless and hopeless with 
suicidal ideation, but he denied any intention to act on 
these thoughts.  He denied auditory or visual hallucinations.  
His medications included Nortriptyline 

and Bethanechol.  He lived alone and continued to work as a 
custodian at a major department store three hours per day, 
six days a week.  He indicated that his work was going well 
and that he had not missed any work due to sickness.  He 
described some difficulties at work due to his anger.  He 
reported that he was actively dating and going out 
approximately two times a week.  He also noted that he was 
quite active socially as he went out about four to five 
nights a week to dances and church activities.  He had a 
couple of male and female friends that he spent time with, 
but noted that he spent most of it alone.  

The September 1995 examination revealed that the veteran had 
good grooming and hygiene.  He was alert and oriented times 
three.  His speech was of normal tone and volume, and 
somewhat slow.  The appearance of mild psychomotor 
retardation was noted.  His affect was restricted.  He 
recalled two of three objects after five minutes.  He 
performed serial sevens correctly times five.  His judgment 
and insight appeared fair.  His form of thought was linear 
with no evidence of psychosis.  A GAF score of 45 was 
assigned.  PTSD, "major depression, recurrent, moderate 
without psychotic features," dysthymia, and OCD were 
diagnosed.  The examiner opined that the veteran continued to 
suffer from active symptoms of PTSD, which appeared to be at 
a mild to moderate level.  

At a VA examination in July 1998, the veteran gave a history 
of working at a fish hatchery for 16 years until he resigned 
to avoid being fired.  He was thereafter employed by a 
housekeeping contractor and assigned to work as a housekeeper 
at a department store.  He experienced past difficulties with 
his supervisor at the fish hatchery.  He noted that he also 
needed to leave his housekeeping position because his crew 
leader told him to work more hours.  According to the 
veteran, working more hours would have put him "over the 
limit" with the total amount of hours he could possibly work 
given that he was receiving SSA disability and VA income.  He 
resided with his mother.  He was able to tend to his own 
personal needs and assisted his mother with household chores 
and activities, especially with yard work.  He was able to 
manage his finances.  At the time of the examination, he was 
not employed, but was looking for a temporary position "of 
some kind" as long as the 

position he obtained was within the hour limits he was 
entitled to work.  He maintained as much contact as he could 
with his four children, primarily by telephone.  He still 
engaged in frequent handwashing.  He reported dating several 
times since his divorce in 1982, but had not developed any 
lasting relationships.  Although he had some type of falling 
out with his last girlfriend prior to moving to Pennsylvania, 
he maintained telephone contact with her and noted the 
possibility of resuming their relationship.  He denied having 
dreams or nightmares about his experiences in Vietnam, but 
did think about them.  He only slept four to five hours a 
night.  Any loud noise or sound of helicopters could cause or 
exacerbate any flashbacks he experienced during the day.  He 
was easily startled by others walking behind him or if they 
approached him unannounced.  Noise created by children 
playing also annoyed him.  He reported that he was not 
receiving therapy or medication for PTSD.  

The July 1998 examination revealed that he had a slightly 
disheveled appearance.  His facial features were generally 
expressionless.  He was alert, oriented to the environment, 
and able to relate during the interview process.  A somewhat 
slow volume and rate of speed characterized his speech, but 
he was otherwise articulate and goal directed, as were his 
basic thought processes.  His affect was mildly decreased in 
range and intensity but was stable.  He denied auditory 
ideations and did not present with delusional ideations or 
perceptual disturbances.  He denied panic attacks.  Impulse 
control was good.  He was thought to be within the lower 
limits of an average intellectual range.  On those portions 
of the Neurobehavioral Cognitive Status Examination 
administered, he demonstrated at least a mild difficulty in 
his ability to recall immediately a list of digits presented 
and had a similar difficulty recalling a list of four 
unrelated words after a delay of 10 to 15 minutes.  Receptive 
and expressive language functions appeared intact.  His 
ability to abstract and exercise effective problem solving 
was commensurate with his overall intellectual estimated 
potential.  He was capable of managing benefits in his own 
best interests.  There was nothing to suggest any cognitive 
limitations or behavioral impulse control problems that would 
prevent him from the effective management of any monetary 
resources.  PTSD, "major depressive disorder, 

recurrent, moderate," and OCD were diagnosed.  The examiner 
opined that there was no essential change in the veteran's 
overall presentation since his last examination.  A GAF score 
of 55 was assigned, which the examiner opined was defined as 
"moderate symptoms or moderate difficulty in social, 
occupational, or school functioning."

The veteran submitted information in October 1998 that he 
felt the July 1998 VA examiner had ignored, which had in turn 
prevented him from attaining a rating higher than 30 percent.  
He indicated that he had informed the examiner that he could 
not keep his checkbook balanced, that he still worried about 
whether he had killed children in Vietnam, and that he could 
not keep his family together.  He also reported that he had 
lost a good wife and a chance to raise four fine children, 
that he sometimes lost his temper, and that he messed up his 
relationships.

II.  Analysis

In the context of a claim for an increased rating, a mere 
allegation that the disability has become more severe is 
sufficient to establish a well-grounded claim.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
for his service-connected PTSD disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the evaluations to be assigned to the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the course of the veteran's appeal, the rating 
criteria for evaluating psychiatric disabilities were 
revised.  The new criteria have been in effect since November 
7, 1996.  61 Fed.Reg. 52695 (1996).  According to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court), where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Consequently, the 
Board will review both the old and new criteria with a view 
toward applying the rule in Karnas.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling.  Under the old rating criteria for 
PTSD, in effect prior to November 7, 1996, a 30 percent 
rating was assigned when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  A 50 percent rating was assigned when the 
ability to establish and maintain effective relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  When the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment, a 
70 percent rating was warranted.  Id.  A 100 percent rating 
was warranted where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, or where totally 
incapacitating psychoneurotic symptoms bordered on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or where 
the veteran was demonstrably unable to obtain or retain 
employment.  Id.  

The Court has held that the term "definite" in 38 C.F.R. 
§ 4.132 was qualitative in character and invited the Board to 
construe the term in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" for 
its decision.  38 U.S.C.A. § 7104(d)(1); Hood v. Brown, 4 
Vet. App. 301 (1993).  In a precedent opinion dated in 
November 1993, the VA General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 
9, 1993); 59 Fed.Reg. 4753 (1993).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(d)(1).  Additionally, "mild" industrial impairment, 
the requirement for a 10 percent rating has been defined as 
"of moderate strength or intensity" and, as applied to 
disease, "not severe or dangerous."  VAOGCPREC 9-93.  
"Considerable," the criterion for an increased, 50 percent, 
rating means "rather large in extent or degree."  Id.  A 30 
percent rating lies midway between a 10 percent rating and a 
50 percent rating, implying that "definite" was meant to 
describe a level of impairment of social and industrial 
adaptability approximately midway between mild and 
considerable impairment.  Id.  

Under the new rating criteria for PTSD, effective November 7, 
1996, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 

relationships.  Id.  A 70 percent rating is assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted where there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.  

Applying the old criteria, the Board finds that the evidence 
of record does not show that the veteran's PTSD produces more 
than a definite (30 percent) degree of impairment.  As 
indicated above, he is not currently receiving any treatment 
or medication for his PTSD.  While he reports that he is not 
currently working, he does not indicate that it is due to his 
PTSD disorder and there is no medical evidence showing that 
he is unemployable due to his PTSD.  In fact, he maintains 
that he is looking for only a temporary position of some kind 
that is within the hour limits he may work without 
jeopardizing his VA or SSA disability income.  He reports 
that he left his last job in the fall of 1997 because his 
supervisor wanted him to work more hours which would have put 
him "over the limit" given his government benefits.  He lives 
with his mother, tends to his own personal needs, and assists 
his mother with household chores and activities, especially 
yard work.  He maintains contact with his children as well as 
his former girlfriend, who he is trying to resume a 
relationship.  While he apparently does have some problems 
sleeping, is easily startled by others walking behind him or 
approaching him unannounced, and is 

easily irritated with noise, he does maintain some social 
relationships, including his children, mother, and former 
girlfriend.  These facts strongly suggest that the veteran 
retains certain essential mental and emotional capabilities 
that enable him to function to an extent that the Board finds 
reflects no more than definite impairment.  The Board notes 
that the examiner who conducted the July 1998 VA examination 
(and reviewed the entire claims folder) opined that the 
veteran's psychiatric disorder produced only moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  This is consistent with previously 
provided characterizations of the degree of impairment due to 
PTSD.  In short, his psychiatric impairment due to PTSD is no 
more than moderately large in degree.  

With respect to the new rating criteria, the Board notes that 
the recent medical evidence at most demonstrates that the 
veteran's service-connected PTSD results in an occasional 
decrease in work efficiency and a rating in excess of 30 
percent is not warranted.  He does have sleeping problems, a 
slightly disheveled appearance, and somewhat slow volume and 
rate of speech.  His affect is mildly decreased in range and 
intensity, but is stable.  He also demonstrates at least mild 
difficulty in recalling a list of digits presented and list 
of four unrelated words.  Nevertheless, this evidence 
certainly does not demonstrate that his psychiatric disorder 
results in such impairment with reduced reliability and 
productivity as to warrant an increased (50 percent) rating.  
He does not have a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, or impairment of short- or long-term memory to the 
point that he can only remember highly learned material or 
forgets to complete tasks.  His judgment and abstract 
thinking are not impaired by PTSD, and he does not have 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships to the degree contemplated by the 50 percent 
rating.  Consequently, the Board finds that an increased 
rating is not warranted under the new criteria.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An increased rating for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 13 -


- 1 -


